Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation Declares Fourth-Quarter Dividend STAMFORD, Conn., October 31, 2013 – Frontier Communications Corporation (NASDAQ: FTR) announced today that its Board of Directors has declared a regular quarterly cash dividend payment of $0.10 per share of common stock, payable on December 31, 2013 to holders of record of common stock at the close of business on December 9, 2013. About Frontier Communications Frontier Communications Corporation (NASDAQ: FTR) offers broadband, voice, satellite video, wireless Internet data access, data security solutions, bundled offerings and specialized bundles for residential customers, small businesses and home offices, and advanced communications for medium and large businesses in 27 states. Frontier’s approximately 13,900 employees are based entirely in the United States. More information is available at www.frontier.com. INVESTOR CONTACT: MEDIA CONTACT: Luke Szymczak Brigid Smith Vice President, Investor Relations AVP, Corp. Comm. (203) 614-5044 (203) 614-5042 luke.szymczak@ftr.com brigid.smith@ftr.com ###
